Curia, per Butler, J.
Under the authority of the case of Lowndes vs. Pinckney, 1 Rich. Eq. 155, we think the postea should be awarded to the plaintiff, not only for the sum of two hundred and twenty six dollars and forty cents, as directed by the circuit Judge, but also for the sum of two hundred and eighty threee dollars and eighty five cents, together with interest on both of these sums from the time of demand, to wit, the 4th of March, 1842. According to this opinion the motion to modify the judgment below is granted.
Richardson, O’Neall, Evans, Wardlaw and Frost, JJ. concurred.